Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
WILBER VIGIL-BENITEZ, : VIOLATIONS:
also known as “Solitario,” : 18 U.S.C. § 371
: (Conspiracy to Commit an Offense
Defendant. : Against the United States)

18 U.S.C. § 922(a)(1)(A)

(Engaging in the Business of Dealing in
Firearms Without a License)

18 U.S.C. § 922(g)(1)

(Unlawful Possession of a Firearm by a
Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)

18 U.S.C. § 922(g)(1)

(Unlawful Possession of a Firearm and
Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year)

FORFEITURE: 18 U.S.C. § 924(d);
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

UNDER SEAL
INDICTMENT
The Grand Jury charges that:
COUNT ONE
1, Beginning in or about September 2017, the exact date being unknown to the Grand

Jury, and continuing through at least July 14, 2018, in the District of Columbia and elsewhere,

WILBER VIGIL-BENITEZ, also known as “Solitario,” Co-Conspirator 1 (“CC-1”), and others
Case 1:20-cr-00170-CKK Document1 Filed 08/25/20 Page 2 of 10

known and unknown to the Grand Jury, did knowingly and willfully combine, conspire,
confederate and agree together and with other persons, to commit certain offenses against the
United States, to wit: engaging in the business of dealing firearms and, in the course of such
business, shipping, transporting, and receiving firearms in interstate commerce, in violation of
Title 18, United States Code, Section 922(a)(1)(A).

GOAL OF THE CONSPIRACY

2. The goal of the conspiracy was to obtain firearms through various means and resell
the firearms for a profit within the District of Columbia and elsewhere.

MANNER AND MEANS TO ACCOMPLISH THE CONSPIRACY

3. The manner and means by which this conspiracy was carried out included the
following:

4. Atall times listed in paragraph one, WILBER VIGIL-BENITEZ lived in the State
of Maryland.

5. At all times listed in paragraph one, WILBER VIGIL-BENITEZ was a member
of the Delicias Locos Salvatrucha Clique of La Mara Salvatrucha, commonly referred to as MS-
13.

6. At all times listed in paragraph one, CC-1 was an MS-13 associate.

ths WILBER VIGIL-BENITEZ, having been previously convicted of a crime
punishable by more than one year in prison, was prohibited from possessing firearms and from
purchasing firearms directly from Federally Licensed Firearms Dealers.

8. Throughout the course of the conspiracy, WILBER VIGIL-BENITEZ obtained

firearms from CC-1 and others known and unknown.
Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 3 of 10

9. On multiple occasions, WILBER VIGIL-BENITEZ discussed purchasing
firearms from CC-1 or causing CC-1 to purchase firearms on WILBER VIGIL-BENITEZ?’s
behalf.

10. On at least one occasion, WILBER VIGIL-BENITEZ discussed acquiring a
firearm for another MS-13 member.

11. On multiple occasions throughout the conspiracy, WILBER VIGIL-BENITEZ
traveled from his residence in the State of Maryland into the District of Columbia in order to
illegally resell firearms for profit.

OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

12. In furtherance of the conspiracy, and in order to effect the objects thereof,
WILBER VIGIL-BENITEZ, CC-1, and others known and unknown to the Grand Jury, in
various combinations, directly and indirectly, within the District of Columbia and elsewhere,
committed overt acts, including, but not limited to, the following:

a. On or about September 13, 2017, WILBER VIGIL-BENITEZ illegally sold
firearms, namely, a Mossberg Int., Model 715T, .22 caliber rifle and a Arminius,
.38 special caliber revolver in exchange for $700.00.

b. On or about September 19, 2017, WILBER VIGIL-BENITEZ illegally sold
firearms and ammunition, namely, a Jimenez Arms Inc., Model UA, .9mm semi-
automatic pistol, a Taurus PT111, G2, 9mm semi-automatic pistol, 125 rounds of
.22 caliber ammunition, 50 rounds of .38 special caliber ammunition, 16 rounds of

9mm ammunition, and one extended .9mm magazine, in exchange for $1,350.00.
Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 4 of 10

c. On or about September 21, 2017, WILBER VIGIL-BENITEZ illegally sold a
firearm, that is, a Ruger, Model AR 556, 5.56 caliber assault rifle in exchange for
$2,550.00.

d. On or about November 13, 2017, WILBER VIGIL-BENITEZ illegally sold a
loaded firearm, that is, a Taurus Millennium, Model G2 PT140, .9mm semi-
automatic pistol loaded with four rounds of ammunition and a Ruger, Model LC9,
.9mm semi-automatic pistol with an attached laser sight in exchange for $1,500.00.

e. On or about December 31, 2017, WILBER VIGIL-BENITEZ illegally sold a
firearm, that is, a Ruger, Super Blackhawk, .44 magnum revolver with an attached
Leupold Scope in exchange for $1,000.00.

f. On or about February 24, 2018, WILBER VIGIL-BENITEZ illegally sold a
firearm, that is, a Taurus, Model PT809, .9mm semi-automatic pistol and two
loaded firearm magazines in exchange for $700.00.

g. On or about April 24, 2018, WILBER VIGIL-BENITEZ illegally sold a loaded
firearm, that is, a Taurus, Model PT840, .40 caliber semi-automatic pistol loaded
with 12 rounds of ammunition in exchange for $600.00.

h. On or about June 3, 2018, WILBER VIGIL-BENITEZ illegally sold loaded
firearms, that is, a HI POINT, Luger Model C-9, .9mm semi-automatic pistol
loaded with three rounds of ammunition and a Springfield Armory, 5A-XP, .40
caliber semi-automatic pistol loaded with seven rounds of ammunition, in exchange
for $1,425.00.

i. Onor about June 15, 2018, WILBER VIGIL-BENITEZ discussed purchasing a

9mm firearm from CC-1. WILBER VIGIL-BENITEZ asked CC-1 for a price
Case 1:20-cr-00170-CKK Document1 Filed 08/25/20 Page 5 of 10

and asked about the weapons ammunition capacity. CC-1 informed WILBER
VIGIL-BENITEZ that WILBER VIGIL-BENITEZ could purchase the firearm
for $375.00 or $350.00.

j. On or about June 23, 2018, WILBER VIGIL-BENITEZ informed another
member of the Delicias Locos Salvatrucha Clique of MS-13 that CC-1 had a .9mm
firearm for sale for $400.00. WILBER VIGIL-BENITEZ offered to travel to CC-
1’s location on this member’s behalf and purchase the firearm for the MS-13
member if the MS-13 member gave WILBER VIGIL-BENITEZ $400.00 for the
firearm.

k. On or about June 30, 2018, CC-1 informed WILBER VIGIL-BENITEZ that he
had access to a new Colt firearm if WILBER VIGIL-BENITEZ wanted to
purchase the firearm.

1. On or about June 30, 2018, CC-1 and WILBER VIGIL-BENITEZ discussed
firearms CC-1 possessed for sale.

m. On or about July 14, 2018, CC-1 and WILBER VIGIL-BENITEZ discussed the
acquisition of a 9mm and .40 caliber firearm.

(Conspiracy to Commit an Offense Against the United States, in violation of Title 18,
United States Code, Section 371)

COUNT TWO
The allegations in Count One of this Indictment are realleged and incorporated as if fully
set forth herein.
From in or around September 2017 and continuing through at least in or around July 14,
2018, in the District of Columbia and elsewhere, WILBER VIGIL-BENITEZ, also known as

“Solitario,” not being a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 6 of 10

United States Code, did willfully engage in the business of dealing in firearms, in violation of Title
18, United States Code, Sections 922(a)(1)(A), 923(a), and 924(a)(1)(D).

(Engaging in the Business of Dealing in Firearms without a License, in violation of
Title 18, United States Code, Section 922(a)(1)(A))

COUNT THREE
On or about September 13, 2017, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and
possess firearms, namely, a Mossberg Int., Model 715T, .22 caliber rifle and an Arminius, .38
special caliber revolver, which had been possessed, shipped and transported in and affecting
interstate and foreign commerce.
(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by
Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States
Code, Section 922(g)(1))
COUNT FOUR
On or about September 19, 2017, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and
possess firearms, namely, a Jimenez Arms Inc., Model UA, .9mm semi-automatic pistol and a
Taurus, PT111 G2, .9mm semi-automatic pistol, and did unlawfully and knowingly receive and

possess ammunition, namely, .22 caliber ammunition, .38 special caliber ammunition, and .9mm
Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 7 of 10

ammunition, which had been possessed, shipped and transported in and affecting interstate and
foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,

United States Code, Section 922(g)(1))

COUNT FIVE

On or about September 21, 2017, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and
possess a firearm, that is, a Ruger, Model AR 556, 5.56 caliber assault rifle, which had been
possessed, shipped and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States

Code, Section 922(g)(1))

COUNT SIX

On or about November 13, 2017, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and

possess firearms, namely, a Taurus Millennium, Model G2 PT1 40, .9mm semi-automatic pistol

and a Ruger, Model LC9, .{mm semi-automatic pistol, and did unlawfully and knowingly receive
Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 8 of 10

and possess ammunition, that is, {mm ammunition, which had been possessed, shipped and
transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,

United States Code, Section 922(g)(1))

COUNT SEVEN

On or about December 31, 2017, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and
possess a firearm, namely, a Ruger, Super Blackhawk, .44 magnum revolver, which had been
possessed, shipped and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States

Code, Section 922(g)(1))

COUNT EIGHT

On or about February 24, 2018, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and
possess a firearm, that is, a Taurus, Model PT809, .9mm semi-automatic pistol, and knowingly
receive and possess ammunition, that is, 9mm ammunition, which had been possessed, shipped
and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:20-cr-00170-CKK Document1 Filed 08/25/20 Page 9 of 10

COUNT NINE
On or about April 24, 2018, within the District of Columbia, WILBER VIGIL-
BENITEZ, also known as “Solitario,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, in the State of Maryland, Montgomery
County District Court, Criminal Case No. 5D00353960, did unlawfully and knowingly receive and
possess a firearm, that is, a Taurus, Model PT840, .40 caliber semi-automatic pistol, and did
unlawfully and knowingly receive and possess ammunition, that is, 40 caliber ammunition, which
had been possessed, shipped and transported in and affecting interstate and foreign commerce.
(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
FORFEITURE ALLEGATION
Upon conviction of any of the offenses alleged in Counts One through Nine of this
Indictment, the defendant shall forfeit to the United States any property, real or personal, which
constitutes or is derived from proceeds traceable to these offenses, pursuant to Title 18, United
States Code, Section 924(d) and Title 28, United States Code, Section 2461(c). The United States
will also seek a forfeiture money judgment against the defendants equal to the value of any
property, real or personal, which constitutes or is derived from proceeds traceable to these offenses.
If any of the property described above as being subject to forfeiture, as a result of any act or
omission of the defendant:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or
Case 1:20-cr-00170-CKK Document 1 Filed 08/25/20 Page 10 of 10

(e) has been commingled with other property that cannot be subdivided without
difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, 853(p) and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

Mu 842. Aeywia) yg l

Attorney of the United States in
and for the District of Columbia.

10
